Exhibit 10.2
[pmsletterhead.jpg]

    
CONFIDENTIAL




Lausanne, June 30, 2015
Mr. Martin King






Dear Martin,


We are pleased to confirm your assignment to Philip Morris Asia Limited in Hong
Kong.


Overview of Assignment


You will be seconded from your employer Philip Morris Services S.A. (“Home
Company”) to Philip Morris Asia Limited (“Host Company”). During this assignment
you will be based in Hong Kong, and will work as President Asia Region under the
supervision of Andre Calantzopoulos, Chief Executive Officer PMI (“Host
Manager”).


Employment with Home Company


During the assignment you will continue to be an employee of the Home Company
and your employment contract with the Home Company will remain in effect. The
existing terms and conditions of employment with the Home Company will continue,
but as amended and supplemented by this letter. The provisions of the PMI Global
Long Term Assignment Guidelines (as they may be amended or re-issued from time
to time) (“Global Guidelines”) will also apply to your assignment. However, for
the purpose of this assignment the Foreign Service Premium (FSP) will not apply.


Commencement and Duration of Assignment


The assignment will be effective as of July 1, 2015 or, if later, the date of
issue of your work permit, and is expected to continue for a period of 5 years,
although no commitment can be given as to its exact duration.


Home Country/Point of Origin


Your Home Country, for the purpose of your remuneration package, shall be deemed
to be Switzerland. Your point of origin for the purposes of Home Leave will be
deemed as Geneva, Switzerland.


Direction and Control


During your assignment, the Home Company will remain your employer, however, you
will be subject to the direction and control of the Host Company and you must
comply with the rules, policies, procedures and working practices of the Host
Company, as well as all applicable laws of the Host Country. Your Host Manager
will define your day to day activities and participate in your performance
appraisal for the period of this assignment.


Throughout the assignment, you must not represent yourself as conducting
business on behalf of the Home Company and you are expressly not authorized to
bind the Home Company in any way. Throughout your assignment you must comply
with the “Guidelines on Business Practice for Assignees” attached to this letter
as Annex “A”.







Philip Morris Services S.A., Avenue de Cour 107, 1001 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01



--------------------------------------------------------------------------------

  









Salary, Bonuses and other Allowances


Your annual base salary of CHF 825’006.-- (“Base Salary”) corresponding to your
grade, which is 25 will continue to be administered by the Home Company.


Your assignment package will be calculated in accordance with the Global
Guidelines and is notified to you separately. The assignment package is reviewed
on an ongoing basis in accordance with the provisions of the Global Guidelines.


You will continue to be entitled to participate in the PMI Variable Compensation
schemes.


Incentive Compensation Award Program


As a grade 25 employee, you will be eligible to participate in the Incentive
Compensation (“IC”) Award Program, which is administered at the sole discretion
of the Compensation and Leadership Development Committee of the Board of
Directors pursuant and subject to the terms of the 2012 Performance Incentive
Plan (or any similar plan in the future). Each eligible employee has an annual
IC award target that assumes a PMI company performance rating and an individual
performance rating of 100.
As a grade 25 employee, for 2015 your target is 100% of your annual base salary.
Targets are reviewed annually by the Company and are made available to employees
under the PMI 23-G4 Guidelines Global Variable Compensation Programs Annex 1.


Equity Award Program


As a grade 25 employee, you will be eligible to participate in the Equity Award
Program, which is administered at the sole discretion of the Compensation and
Leadership Development Committee of the Board of Directors pursuant and subject
to the terms of the 2012 Performance Incentive Plan (or any similar plan in the
future). Each eligible employee has an annual equity award target that assumes a
PMI company performance rating and an individual performance rating of 100.
As a grade 25 employee, for 2015 your target is 175% of your annual base salary.
Targets are reviewed annually by the Company and are made available to employees
under the PMI 23-G4 Guidelines Global Variable Compensation Programs Annex 2.


The Incentive Compensation and Equity Award Programs are discretionary and do
not obligate the Company to make an award nor entitle employees to receive an
award. Eligibility to participate in the Programs does not guarantee receipt of
an award and receiving an annual award does not guarantee receipt of an award in
the future. Any awards that are made may be higher or lower than the targets
mentioned above. Targets may be amended at the discretion of the Company at any
time without prior notice.


Medical Cover


You and any Accompanying Family Members (as defined in the Global Guidelines)
will be provided with medical insurance during the whole period of your
assignment.


Vacation & Holidays


During your assignment you will be entitled to the greater of the number of days
determined by the Home Company’s or the Host Company’s vacation policy.


You will be entitled to the public holidays as determined by Hong Kong law and
the Host Company policy and practice.



Philip Morris Services S.A., Avenue de Cour 107, 1001 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01    
Page | 2

                    







--------------------------------------------------------------------------------

  







Working schedule, working hours, etc.


During the assignment, you will be required to follow the working schedule and
working hours of the Host Company.


Travel Security


PMI’s goal is to help our employees travel and work safely and securely wherever
our business takes us. Please refer to the Travel Security page on PMI’s
intranet site for travel security information, including specific information
about your Host Country. Before leaving for your assignment or any
pre-assignment trip, please ensure that you have completed an appropriate travel
security training program. If you have any questions or concerns regarding
health, safety or security in connection with your assignment, please contact
Host Country Human Resources.


Privacy Policy and Data Protection


The Home Company and Host Company will, in the course of their business, process
personal data relating to you. You give your consent to the Home and Host
Company to: (a) process your personal information for their, and their
Affiliates’, business purposes; (b) process your sensitive personal data where
this is necessary for the administration of the employment relationship; (c)
make your personal information available to their Affiliates or to third
parties, where necessary for the purposes of the administration of your
employment, or where required by law; (d) transfer your personal information
within or outside your Home or Host Country, including where the country in
question may not maintain data protection standards that are equivalent to those
of your Home or Host Country.


Termination of Assignment


Your assignment may be terminated by Home Company or Host Company at any time.
Except in the case of localization, at the end of your assignment, you will
revert to the terms and conditions of employment under your employment agreement
with your Home Company, except that your compensation, benefits and other terms
of employment may be adjusted to conform to the corresponding terms and
conditions, benefit schemes and other practices applicable to your return
position with the Home Company or to any further assignment with another PMI
affiliate.


The Company may decide at any time that continuation in an assignment role will
require localization. Any decision on localization is taken in the light of
periodic reviews by the Company of its Long Term Assignees. Localization will be
in accordance with the provisions of the Global Guidelines.


Your assignment will terminate automatically if your employment with the Home
Company is terminated (whether by you or by the Home Company).


Governing Law


Your employment by the Home Company, and the terms of your assignment to the
Host Company, shall be governed by the substantive and procedural law of
Switzerland, without giving effect to any principles relating to conflicts of
laws.



Philip Morris Services S.A., Avenue de Cour 107, 1001 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01    
Page | 3

                    







--------------------------------------------------------------------------------

  









I wish you every success in your assignment. Please return one copy of this
letter duly signed for agreement to Monika Sobolewska, HR Services
Administrator, Lausanne, Switzerland.




Yours sincerely,




PHILIP MORRIS SERVICES S.A.


 
/s/ PAUL HOGG
/s/ RALF ZYSK
Paul Hogg
Ralf Zysk


Director Human Resources


Vice President Compensation & Benefits
Strategy & Planning


and International Assignments PMI







                                                                                         
__________________________________________________________________________________________


Acknowledgment


I acknowledge receipt of this letter and I agree with its terms. I have retained
a copy of the letter for reference. I confirm that I have read the PMI Global
Long Term Assignment Guidelines, provided during the assignment briefing. I also
acknowledge receipt of the Guidelines on Business Practice for Assignees,
attached as Annex “A”, which I have read and understood.




Signed…/s/ MARTIN KING……………………………………………….
(Martin King)


Date of Signature ……8 July 2015………………………………

Philip Morris Services S.A., Avenue de Cour 107, 1001 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01    
Page | 4

                    







--------------------------------------------------------------------------------

  









Annex “A” to Assignment Letter


Guidelines on Business Practice for Assignees


1. Your assignment is a secondment to the Host affiliate. This means that you
will continue to be an employee of your Home Company, but you will be
temporarily seconded to the Host Company. The purpose of the assignment is so
that you can undertake work on behalf of the Host Company for a temporary
period.
    
2. Although you remain employed by your Home Company, for the period of your
assignment you will be under the supervision and direction of the Host Company
and you must comply with the guidelines, practices, rules and regulations of the
Host Company from time to time in effect, as well as all applicable laws in the
Host Country.


3. You also remain subject to many of your Home Company policies, to the extent
that they do not conflict with those of the Host Country whilst you are on
assignment. Further details can be found in the Global Guidelines.


4. During your assignment it is important that you do not do anything that may
appear to be, or may be construed as, the conduct of business by or on behalf of
the Home Company.


For example:
•
You must not distribute business cards naming the Home Company;

•
Your e-mail signature and contact details must reference the Host Company only;

•
You must not use your Home Company title, but should use a title that is legally
acceptable to, and approved by, the Host Company;

•
You may send e-mails only from an e-mail address associated with the Host
Company;

•
You should not transact any business whatsoever on behalf of the Home Company.



5. During your assignment it is also important that you do not do anything that
may bind the Home Company to any agreement, arrangement or business transaction.


For example:
•
You may not sign any agreements, reports to third parties or regulatory filings
on behalf of the Home Company, or on behalf of any other Company affiliates
except the Host Company;

•
You may not sign any document on behalf of the Home Company;

•
You are expressly forbidden to bind the Home Company in any way, whether
verbally or in writing.


Philip Morris Services S.A., Avenue de Cour 107, 1001 Lausanne, Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01    
Page | 5

                    





